 MAZER CHEMICALSMazer Chemicals, Inc. and Roger Tobara. Case 13-CA-1998330 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 December 1981 Administrative LawJudge Helen F. Hoyt issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and briefs, and the General Counsel filedan answering brief and a motion to strike a portionof the brief. 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.2The judge concluded that the Respondent didnot violate Section 8(a)(1) of the Act by discharg-ing employee Roger Tobara in April 1980. In soconcluding, the judge found that Tobara was en-gaged in protected concerted activity under theAct in making complaints to the Respondent aboutunsafe working conditions at its plant. Neverthe-less, the judge found that Tobara was dischargedfor cause, because of the disruptive and belligerentnature in which he made his complaints, his failureto adhere to safety and maintenance standards inthe handling of equipment and chemicals, and thedeteriorating quality of his work. We find it unnec-essary to reach the judge's conclusion that To-bara's conduct otherwise warranted discharge, forwe find that the General Counsel has not estab-lished that Tobara was engaged in concerted activ-ity protected by the Act when he made his safetycomplaints.In our recent decision in Meyers Industries, 268NLRB 129 (1984), we held that activities will notbe found to be "concerted" within the meaning ofthe Act, unless they are engaged in with or on theauthority of other employees. In so doing, weoverruled Alleluia Cushion Co., 221 NLRB 999(1975), on which the judge relied on finding To-bara's conduct to be concerted protected activity.Given our disposition of this case, we find it unnecessary to pasupon the General Counsel's motion to strike.The Respondent also filed a motion for leave to cite recent Boardcases. We grant the motion.2 In the caption of her decision, the judge inadvertently designatedWanda L. Moses as counsel for the Respondent rather than counsel forthe General Counsel.270 NLRB No. 43The judge rejected the General Counsel's con-tention that Tobara acted in actual concert withother employees in making certain of his safetycomplaints, and the General Counsel renewed thisargument in his exceptions. Based on our review ofthe record, we find that, even assuming arguendo anumber of the incidents in which Tobara was in-volved constituted concerted activity, it is clearthat Tobara was discharged for his entire course ofmaking complaints, the vast majority of whichwere clearly individual complaints in whichTobara acted alone and for his own benefit.sAc-cordingly, we conclude that the General Counselhas failed to establish by a preponderance of theevidence that Tobara was discharged for concertedactivities within the meaning of the Act and, apply-ing Meyers, we shall dismiss the complaint in its en-tirety.4ORDERThe complaint is dismissed.The record reveals that, on one occasion, Tobera complained to Su-pervisor Guilbault about a ventilation system in the presence of anotheremployee. However, the record does not establish that Tobar's com-plaint was engaged in with, or on the authority of, the other employee.The record also reveals that, on two occasions before his discharge,Tobar spoke with employee Mike Yuswat regarding separate problemsin the reactor room. On the first occasion, Yuswat filed a maintenancerequest over the problem and on the second recommended that Tobaracall the plant engineer. Yuswat was a member of an in-plant discussioncommittee, created by the Respondent for the purpose of raising to man-agement a variety of problems on the job. It is not clear from the recordwhether Yuswat acted as an interested employee in discussing these prob-lems with Tobara, or as an agent of the Respondent's committee. Howev-er, even assuming that Tobara's conversations with Yuswat constitutedconcerted activity protected by the Act, in view of our finding thatTobara was discharged for a course of complaints, the overwhelming ma-jority of which were not concerted, we conclude that the Respondentwould have discharged Tobara even absent his concerted protected activ-ity.4 On 22 February 1984 the Respondent filed a motion to dismiss thecomplaint on the basis of Meyers Industries, 268 NLRB 129 (1984). Forthe reasons stated herein, we grant the Respondent's motion.DECISIONSTATEMENT OF CASEHELEN F. HOYT, Administrative Law Judge. This casewas heard at Chicago, Illinois, on March 5, 6, 16, and 17,1981, pursuant to a charge filed on June 2, 1980, and acomplaint issued on August 8, 1980. The issue presentedis whether Respondent Mazer Chemicals, Inc. dischargedRoger Tobara because of his concerted protected activi-ties, in violation of Section 8(aX1) of the National LaborRelations Act.On the entire record, including my observation of thewitnesses, and all briefs filed by the parties, I make thefollowing-241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONThe Respondent is an Illinois corporation with anoffice and place of business at Gurnee, Illinois, where itis engaged in chemical processing. During the past fiscalyear preceding the issuance of the complaint, a repre-sentative period, the Respondent sold and shipped goodsvalued in excess of $50,000 from its Gurnee, Illinois plantdirectly to points located outside the State of Illinois. Ifind that the Respondent is an employer engaged in com-merce within the meaning of the Act, and that to assertjurisdiction over its operations will effectuate the policiesof the Act.II. THE BUSINESS OF THE RESPONDENT ANDBACKGROUNDMazer Chemicals employs approximately 100 personswho custom blend chemicals at the Gurnee location. TheCompany operates seven chemical reactors in its reactorroom. The employee operators work in shifts from from7 a.m. to 3:30 p.m.; 3 to 11:30 p.m.; and 11 p.m. to 7:30a.m. and rotate the shifts every 4 months. Supervisors,however, do not rotate with employee operators and thesupervisors' shifts are begun 2 months into the operators'shift and rotate in the opposite direction. Thus, each shifthas a different supervisor every 2 months.Employees receive daily work orders for blending ofvarious chemicals from the supervisor or foreman at thebeginning of each shift.Officers and supervisors at Mazer include Glen Leith,plant manager in charge of product control. Leith worksunder direct control of John Roach, vice president andgeneral manager. Michael Guibault was the shift foremanat the time of the Charging Party's termination; PatrickKingston was engineering office coordinator; DennisDingsdale, general foreman reporting directly to theplant manager; Joe E. Peterson Jr., maintenance depart-ment head; and Ron Schwartz, plant engineer.The Respondent maintained a procedure whereby re-quests for maintenance could be filed by any employeewhen repairs for various pieces of equipment wereneeded for ensuring safety. The procedure was set forthin the production employee manual given to each em-ployee entering the Respondent's employment. Complet-ed maintenance requests forms were retained by Mazer,and Kingston was custodian as well as the official whosupplied blank forms for employees. During the periodFebruary 1979 to April 1980 approximately 600 requestswere filed by employees. Of these requests the ChargingParty herein filed two on March 27, 1980.Among the other means available to Mazer employeesto bring safety problems to the attention of the Respond-ent were: (1) the safety committee composed of employ-ees from each department who conduct site inspectionsonce a month accompanied by any employee whowished to participate; (2) any monthly managers' meetingwith officers where safety matters could be discussed bysafety committee members invited to attend; (3) safety ci-tations written by any employee and distributed to theimmediate supervisor of the offender and to the offender;(4) the discussion committee where representatives fromeach department expressed opinions of their fellow em-ployees on safety matters; and (5) accident report formscompleted by shift foremen.Further safety protections provided by the Respondentincluded masks, hats, gloves, and boots when protectiveclothing was needed during work.III. THE ALLEGED UNFAIR LABOR PRACTICEThe Charging Party, Roger Tobara, was employed byMazer Chemicals from February 7, 1979, to April 4,1980. He was an operator-helper and then an operatorwhen the job title was changed. As a chemical room op-erator, Tobara would load one of the several reactors.This involved setting up, moving and weighing of chemi-cals, charging them to the reactor, monitoring the reac-tions, and unloading when the reactions were finished.The Charging Party is 27 years old with some collegetraining at Eastern New Mexico University and twocourses in chemistry at College of Lake County. One ofthese courses was paid for in part by the Company. InJanuary 1980 Tobara contacted Occupational Safety andHealth Administration's regional office in Chicago byphone and received from the agency a copy of the gen-eral industry handbook and literature on occupationalcancer.' Also in January 1980, Tobara had a conversa-tion in the quality control lab with technician MikeCurtis. Tobara asked Curtis about dioxane becauseTobara was concerned that "a lot of dioxane" was beingstripped from products in the reactor room. Tobara wasconcerned that the chemical had contamination possibili-ties. Curtis described to Tobara what the FDA standardswere and that .05 parts per million were allowed butFDA was changing that to permit only a trace level.Tobara was basing his question on information takenfrom unspecified chemical essays which he had found inthe library at the College of Lake County. The materialfrom the unnamed source dealing with dioxane wascopied by Tobara.About the middle of January, Tobara began keepingpersonal notes about the mixing data of Mazer products.2At the end of January 1980, Joe E. Peterson Jr. hadseveral conversations with Tobara about maintenance re-quest forms. Tobara told Peterson that the "hot well"was continuously leaking into the reactor room; thatthere was escaping vapor and that the contents of thewell were bubbling onto the floor of the reactor room.Tobara testified that he filled out a maintenance requestand gave it to Peterson to have the hot well gasketschanged and the well completely sealed up.3This hotTobara made only general requests of the OSHA contact and re-ceived the "General Industry Handbook" on the agency's safety andhealth standards. This book is part 1910, Title 29 of the Code of FederalRegulations. The "cancer" literature if separate from the data containedin the handbook was not further specified during the hearings.2 This early date for Tobara's copying efforts and the fact that some ofthe data copied did not concern his complaints demonstrated that Tobaraprobably had some other motive for the copying than his professed inter-est in health and safety of his coworkers.3 While Tobara claims the form was filled out by him, testimony inthese hearings showed that he signed only those maintenance requests ofMarch 27, 1980. I have concluded that this was an oral request to Peter-son.242 MAZER CMEMICALSwell is connected to the vacuum system and preventscontaminants from escaping into the atmosphere. Tobaradiscussed the hot well system with Mike Yuswat, BillWorthington, and Dave Curley, three other reactorroom operators.About February 15, 1980, at the reactor room desk onthe third shift, Tobara spoke with Mike Yuswat, thesafety representative for the shift, about the problem ofthe hot well system leaking into the reactor room. Therehad not been a response to a previous maintenance re-quest and Tobara told Yuswat that a maintenance requestshould be filed again. Yuswat agreed and he initiated thewriting of another maintenance request. This request wasgiven to Joe Peterson by Yuswat. The contaminant thatTobara was concerned about was dioxane that was beingstripped from the product being run in the reactor. Onthe same date and shift, Tobara also had a conversationwith Richard Chopin, the shift's lead operator, about theleaking hot well, and Chopin agreed that he had alsoasked that the Company seal or remove it from the reac-tor room but it had remained.On February 16, 1980, Tobara had a conversation withMike Guibault, foreman from another shift, while thetwo were in the reactor room, during a shift overlap.Tobara told Guibault that there was trouble with the hotwell system leaking and bubbling over and that anotherrequest had been made to have it repaired. Guibault re-plied that the system had been operating like that foryears and that he was glad that he was a foreman anddid not work in the reactor room with all that "gar-bage."Again on February 16, 1980, Tobara spoke with JoeE. Peterson in the reactor room during the very earlymorning part of the shift. Peterson had been called to thereactor room during the very early morning part of theshift. Peterson had been called to the reactor room onthe paging phone by Tobara. The two went into the re-actor room where the hot well system was bubbling overon the reactor room floor. Tobara told Peterson that theemployees could not have this continually happening,and Peterson told Tobara that there was no danger.After Tobara told Peterson that there was dioxane in thebubbling water as a byproduct of the manufacturingprocess producing ethylene glycol then working the re-actor, Peterson agreed to get maintenance to take care ofit. Tobara noted the presence of fumes in the reactorroom area. The fumes had an irritating smell and tastebut Tobara continued working. About 5 a.m. a mainte-nance man began working on the pump, and whenTobara left about 7 a.m. he did not know what had beenaccomplished.4Also on February 16, 1980, Tobara had a conversationwith Howard Punzel, the relieving shift foreman. Theconversation took place at 7 a.m. when Tobara told4 I have accepted Tobara's factual recitation including the presence ofa maintenance man and reject as beyond the scope of Tobara's knowl-edge what was accomplished, since it does not appear logical that amaintenance man would have worked for 2 hours with "nothing" beingdone. I further draw the inference that Tobara would have acceptednothing less than sealing up of the irritant, the hot well system, and thatif his analysis of the problem was rejected by maintenance, then "noth-ing" was done.Punzel that "we had had problems" with the hot wellleaking and bubbling over. Punzel acknowledged the in-formation as being received from one of the foremen andthat he knew that maintenance was working on it.On February 29, 1980, Tobara had a conversation withMike Guibault about the hot well system when Tobarawas on the second shift and Guibault was the supervisorof the shift. While at the reactor room desk during thisshift Tobara told Mike Guibault that the hot well wasstill leaking and periodically bubbling over, and that"we" had filed a maintenance request to have it repaired,but that nothing had been done.5At the time the systemwas giving off steam vapors and bubbling over whiledioxane was being stripped from the product in the reac-tor.On March 4, 1980, Tobara had a conversation withPete Buffer and Stanley Clark, Mazer employees, about aproduction problem in the blending in a large kettle ofthe product dimethyl polysiloxane. The two named em-ployees had the product on the floor and on their hands.While attempting to load one of the drums onto a forkliftto dump the chemical contents into the tank, the drumfell and spilled chemicals onto the floor and the opera-tors. When Tobara inquired if the employees had beengiven specific instructions in the handling of the spilledchemicals, they indicated they had not.On March 6, 1980, Tobara spoke with Guibault abouttwo employees whom Tobara had observed dumpingbags of chemicals into a melt tank. Tobara had askedthese employees what they are making and what their in-structions were concerning the use of a respirator maskor gloves. The employees told Tobara they had no spe-cific instructions and, after showing the label to the em-ployees, Tobara paged Guibault to come to the reactorroom were the bags were sitting and asked Guibault whythese employees had not had instructions to wear respira-tors or to have on gloves. There was a cloud of chemi-cals in the air where the conversants were working.Later during the shift, Tobara saw the two employeeswearing dust masks.6Again on March 6, 1980, Tobara in conversation withGuibault complained that an uncovered drum in front ofthe tech service lab contained volatile chemicals, half-filled with a liquid, was in a no-smoking area and thatthere were cigarette butts on the floor leading up to thedrum. Guilault replied that this was one being used as aslop drum by tech service personnel. Tobara identified toGuibault that the drum was a drum of the same chemi-cals which had been spilled by the two employees sever-al days before. The particular drum was not markedflammable but as a slop drum. The product in the drumwas not necessarily the product shipped in that drum, di-methly polysiloxane. The area where the drum was lo-cated was a no-smoking area and a flammable solventlocker was sitting next to the drum.' Tobara repeatedly used "we" when the testimony shows that Tobara.if acting at all, was acting alone.6 The expected reaction to one standing in an area where dangerouschemicals are being inhaled would be to get the masks first and then takeaction to notify the supervisor. There was no duty on the employee togive Tobara any information as to their instructions.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeveral days after March 6, Tobara had a conversationwith Joe Peterson Jr. in the locker room at Mazer at11:30 p.m.-the end of the shift. Peterson was the reliev-ing shift foreman. Tobara told Peterson about the drumincident and that, although the slop drum had been cov-ered, it had not been removed and in Tobara's opinionthe covered drum was a safety concern.About March 21, 1980, Tobara had a conversationwith Ron Schwartz about the hot well system. The con-versation took place in the breakroom at the beginningof the shift in the presence of Joe Peterson Jr. Tobaracomplained that new gaskets should be installed on thehot well system and that it be sealed or removed.Schwartz replied that gaskets had been changed and thatdifferent gaskets had been ordered because they deterio-rated so fast they could not be kept up with; Petersonconfirmed this.On either March 26 or 27 Tobara had a conversationwith an employee Pete Buffer, about the product he wasmaking in reactor no. 8. The conversation took place inthe highrise.7Buffer told Tobara the product was a mon-omer acid cooking in the reactor. After Tobara left thehighrise he noticed a hose running off of reactor no. 8and venting on to the railroad tracks and underneath thetrain. Two employees were unloading the train and,when Tobara asked them if they had been told what thehose was doing there, they responded that they had not.Tobara then told the employees that, based on Tobara'sknowledge, the vapors given off were of a toxic natureand should not be breathed for a long period of time.Guibault was told by Tobara about the incident. In aconversation in the latter part of March 1980 with Gui-bault during the second shift when another employeewas present, Tobara asked why "we" had not received aresponse to a maintenance request concerning the venti-lation system in the reactor room. Guibault suggestedthat Tobara go to see either Ron Schwartz or Pat Kings-ton. In a conversation immediately thereafter withKingston and Peterson, Tobara asked why a maintenancerequest he had "filled out" a few weeks prior requestingthat the ventilation be fixed in the reactor room had notbeen acted upon. Kingston was not aware of the requestbut told Tobara that, even if the ventilation system wasas Tobara had described to him, the ventilation systemwould continue operating at a sufficient air flow with allthe adjustable heads open, but if the missing heads werereplaced and the holes plugged it would maximize the ef-ficiency of the system on the reactor where vapors cameoff.On March 26, 1980, Tobara had a conversation withYuswat and Worthington in the reactor room about acloud of vapor coming into the reactor room from theslop pit behind this room. The vapors could be smelledand seen. Yuswat recommended that the plant engineerbe contacted to check on the problem. Later during thatday Tobara had a conversation with Schwartz by theslop pit located 4 or 5 feet from the reactor room.Present were Tobara, Yuswat, Schwartz, and later Gui-bault. Yuswat, as a shift safety representative, had called7 This in an area where chemicals are stored and is separate from thereactor room.in Schwartz. Tobara told Schwartz that "we couldn'thave the vapors coming off the slop pit and rolling backinto the reactor room like that."sSchwartz suggestedthat the piping needed to be reworked to vent the roof.When Guibault arrived he was told by Tobara thatSchwartz was being made aware of the vapor problem inthe reactor room. Guibault wanted to know if water wasput on the condensers and Tobara went to the secondfloor where the controls were located and determinedthat the condenser was at 150 degrees and the water on.Guibault sought out and found Tobara in the showerroom on March 26, 1980, preparing to terminate his shiftearly while a pump Tobara had been using was left run-ning causing potential damage to the seals of the pump.To Guibault's query as to "Why," there was a responseof "Bullshit." On March 31, Guibault found Tobara inthe plant handling sulphuric acid without wearing safetygoggles.In March 1980 Dennis Dingsdale reported to Leiththat Mike Guibault "was having trouble getting Roger toperform his job ...Roger did a lot of complaining.... When assigned a job, he would go to the job butthen he would come back complaining all the time ...it was getting worse and worse ...." Leith instructedGuibault that he did not have to put up with it and thatif Tobara was not doing his job and keeping Guibaultfrom doing his, then Guibault would have to let Tobarago. Leith was aware of Tobara leaving his job and of thepump incident and other difficulties Guibault was havingwith Tobara.On April 4, 1980, during a check of a stationary tankin a different part of the plant from where Tobara wasworking, he sought to determine whether the product inthe tank was liquified. He opened the bottom valve andwas sprayed down the front with chemicals-either afatty animal or vegetable acid. Tobara went to the qual-ity control lab where Shift Supervisor Guibault wascalled out and shown the valve. Guibault noted that thenitrogen line had been sheared off the top of the valveand when the valve was opened the liquid was directedout of the broken pipe. Guibault promised to have main-tenance make repairs. While on the way to the scenefrom the lab, Tobara told Guibault that he was awarethat people were becoming irritated with him about hisconstant complaining about safety and health problems.Guibault was told by Tobara that he would go to OSHAor FDA. Guibault responded that a certain amount ofbreakdowns were expected in a job. Shortly after the in-cident, Guibault called Tobara to the reactor room deskwhere Guibault told Tobara that he was tired of Tobara"bitching" about the plant and suggested that if Tobaradid not like the conditions he could leave Mazer employ.Tobara replied that there were Federal laws and regula-tions and that he intended to go the following Mondayto contact OSHA and report what was going on in theplant. Twenty minutes later in the presence of Bill Wor-thington and John Moncatch, Guibault told Tobara thatDennis Dingsdale had discharged Tobara in a phone8 The record is silent on what product was being worked and if thevapors contained dangerous materials.244 MAZER CMEMICALSconversation with Guibault. Tobara, in the company ofGuibault, telephoned Dingsdale, general plant manager.Tobara inquired if Dingsdale had just fired him and wastold that he had been fired for "a lot of bitching, a lot ofcomplaining." Further, Dingsdale indicated to Tobarathat he believed Tobara had "set up" the incident withthe vapors in order to have grounds for calling RonSchwartz to the reactor room to complain. Tobaradenied that he set up the instance and told Dingsdalethat it was against the "law" for Dingsdale to fireTobara for that reason.On April 7, 1980, Tobara asked Glen Leith for his jobback but was refused. On April 9, 1980, when Tobarawent to the Respondent's office to pick up his check,Leith received Tobara in his office and at Tobara's re-quest had Guibault in as well. Guibault, in Leith's pres-ence, told Tobara that his discharge was because Tobarawas constantly complaining about health and safetyproblems. Tobara replied that all his complaints werevalid ones concerning defects in the plant which were"killing" his friends.' Tobara again listed the complaintshe had previously enuniciated.The last contact that the Charging Party had withMazer was on April 10, 1980, when he told Leith that itwas his impression that OSHA standards required theCompany to provide physicals. Leith refused to provideTobara with a physical.Leith was aware of an accident report concerning To-bara's fall on slippery stairs on April 3, 1980, the daybefore Tobara was fired.Tobara's complaints pulled Guibault away from hiswork and Tobara lost worktime as well to complainwhen he had open the option of filing a maintenance re-quest for the work needed. Guibault urged Tobara to fillout the maintenance requests. Tobara refused to followany established company procedure, and the manner ofthe complaints caused Guibault to leave his work tohandle Tobara's complaints while Tobara was not doinghis assigned work. On the day of his discharge, Guibaultnoted, even after the current complaint had beenstraightened out by his foreman that it was to no availand that, "I could see if I had fixed a thousand thingshe'd said that night, it would still be the same. Itwouldn't have mattered ..." Tobara also did schoolhomework on the job and did not follow safety proce-dures established by the Respondent.The only contact that Tobara ever had with OSHAprior to April 4, 1980, was the call to OSHA to obtaininformation about chemical plant operations which callgenerated the General Industry Standards Manual beingsent to Tobara. There was no complaint filed with OSHAor any other agency.Tobara's complaints concerning safety conditions inthe Respondent's plant clearly are within the protectedactivity of an employee. The Board has held that wheth-er an employee's complaints about safe working condi-tions are real or imaginary is immaterial to the exerciseof an employee's Section 7 right to complain. C & I Air9 There is no evidence that death or even injury occurred to other em-ployees at Mazer.Conditioning, 193 NLRB 911 (1971).'°The activity isprotected by Section 7 of the Act. Du-Tri Displays, 231NLRB 1261 (1977); Alleluia Cushion Co., 221 NLRB 999(1975).Certainly the complaints standing alone would consti-tute protected activity but the uncontradicted evidencein this record demonstrates that, in each of the incidentsdetailed by both the Charging Party and the Respondent,the complainant's manner became profane, belligerent,angry, and abusive. Tobara never admitted that he pre-sented his complaints in a manner so to raise other seri-ous problems for his supervisors or coworkers; rather heinsisted that his complaint was based on safety and abso-lute priority over all other activity in the plant. Nomatter if it drew company supervisors from other dutiesin this chemical plant, and no matter that, in his role as asafety zealot, Tobara's own work with chemicals beganto deteriorate. There was a damaging cumulative effectof these constant complaints which, when viewed againsta background of disruption to this Company, created asafety hazard of dangerous proportion. Tobara's right tocomplain does not, however, include the right to disrupt.Tobara's activity was clearly beyond what can properlybe considered as protected activities under Section 7.On April 4, 1980, even Tobara had come to see thathis constant complaints had resulted in problems for hissupervisor when this Charging Party told the supervisorthat he knew that numerous complaints were a problemfor the Company and that persons at Mazer had become"tired" of his complaints. Recognizing his position asthat of a disruptive employee bordering on the termina-tion of his employment, Tobara then made the ultimatethreat that he would go to OSHA. But the action andthreat had come much too late for it to be considered asan activity of a sincere individual truly concerned withthe safety in the plant for himself and his coworkers.If Tobara considered the safety of his coworkers to bein immediate danger, he took a roundabout road to reachthe ultimate threat on April 4. For part of January, all ofFebruary and March, and into April, Tobara squirreledaway each incident of a failure within the plant andnever approached OSHA or any other governmental orprivate agency to seek the relief he demanded. Tobara'scredibility gap is indeed a vast one calling into doubt hisentire pattern of activity from the failure to solve safetyproblems while even taking the Company's material andcopying it for his own files. These notes he later admit-ted giving to an attorney for use in a legal action againstthe Company.Discharge for demonstrated cause when the employeehas become unsuited for further employment has beenfound by the Board not to be a violation of Section8(a)(1) of the Act. United Gas Distribution Co., 187NLRB 225 (1970). The Board said (at 233):10 Although the Ninth Circuit set aside this ruling and found that thecomplainant must be shown to have acted for mutual aid and protectionof other employees to come within the protection of concerted activity,486 F.2d 977 (1973). Also the Third Circuit in Mushroom TransportationCa. v. NLRB, 330 F.2d 683 (1964), held an individual complaint aboutsafety cannot be deemed concerted activity because the complaint didnot involve efforts of other employees.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe credibility resolutions concerning certain as-pects of. ..testimony essentially cripple the majorarguments of discriminatory motivation. The cred-ited facts as a matter of evidentiary weight revealthat a preponderance of the evidence supports theRespondent's contended defense and likewise revealan insufficiency of facts to support General Coun-sel's contention of discharge for discriminatory rea-sons.Here the facts of record work against acceptance ofthe General Counsel's argument on brief that Tobarawas discharged by the Respondent because of health andsafety complaints and/or because he threatened to reportthe Respondent to OSHA and therefore was dis-charged.1The record here clearly has shown that thelatter argument must be rejected. If Tobara had been dis-charged because of health and safety complaints then heclearly would be a candidate for reinstatement. But theevidence is that there were other grave errors in To-bara's activity. His failure to file complaints concerningsafety with the Company demonstrated his rejection ofany order. I draw from this conduct the inference thatwhatever Tobara's motive may have been the health andsafety complaints were merely the vehicle Tobara usedto further his unspecified end goal. Concern for fellowworkers and friends never took the course of evensimple charity-rather Tobara was made to take onheroic proportion in protection of "his people." ButTobara was in the end unsupported by these coworkers.The Respondent has demonstrated why Tobara wasdischarged and the sum of its position is that Tobara wasdischarged for causes outside his activity regardinghealth and safety. These causes include (1) frequent andsustained disruptive conduct over 3 months in whichTobara refused to follow required and voluntary proce-dures by complaints made in anger and in a belligerentmanner causing distraction of management personnelwith potential danger to employees in a chemical plant;(2) Tobara's frequent failure to exercise on his ownbehalf and that of his coworkers' safety and maintenancestandards in handling of chemicals and equipment; and(3) quality of work and attitude deteriorated by Tobara'sown time away from his duties as an operator in thischemical plant. An employer does not violate Section8(a) when it discharges for demonstrated cause. UnitedGas, supra. As the Respondent notes on its brief a "trou-blemaker" may be discharged, R & E TransportationCorp., 188 NLRB 380 (1971), and even where an em-ployer had created a safety hazard by locking the frontdoor to the premises, the employer could discharge an" The Charging Party throughout his testimony was concerned abouthis complaints and did not seek help from OSHA in resolving the dan-gers to the health and safety of his colleagues.employee who the employer had found unfit for employ-ment prior to the employer committing the safety viola-tion. Peer Enterprises, 218 NLRB 987 (1975). There is noprecise time when Respondent found that Tobara wassubject to discharge but there had been a discussion byGuibault and Dingsdale that Tobara was a problem andwas taking Guibault away from his duties and not doinghis own assigned jobs. Certainly within the time frame oflate January 1980 and April 4, 1980, ample discussionshad occurred within Mazer whether Tobara should beretained and even Tobara appeared aware of his statuson the night of April 4 when the final complaint was thelast straw the foreman would tolerate.Tobara's conduct placed his constant complaints out-side the protection he could or should expect under theprotected activity covered by the statute. While work inor near chemicals may conjure up horror stories, reason-able persons seek to reduce risks and dangers to the bareminimum. Tobara did nothing of a constructive naturenot because he imagined these dangers but because hefelt he had read, studied, and questioned, thus was quali-fied to deliver his opinions with the weight of a geomet-ric axiom. Not even when he saw vapors which he"thought" were dangerous being breathed did he actconstructively to prevent injury. Rather he collected theinstance as one more he could add to the collection. IfTobara was sincere, the actions belie the belief.In sum, I am convinced, conclude, and find that thepreponderance of the evidence reveals that the Respond-ent discharged Tobara for cause because of its problemsin attempting to supervise Tobara. Accordingly, it willbe recommended that the allegations of discriminatoryconduct in this discharge of Tobara in violation of Sec-tion 8(aXl) be dismissed. 2CONCLUSIONS OF LAW1. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. At all times relevant herein, Roger Tobara has beenan employee within the meaning of Section 2(3) of theAct, and not a supervisor within the meaning of Section2(11).3. The Respondent did not violate Section 8(a)(1) ofthe Act by discharging Roger Tobara because he en-gaged in activity protected by Section 7 of the Act.ORDERThe complaint is dismissed.1" If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.246